Case 8:20-cv-03094-TPB-CPT Document1 Filed 12/29/20 Page 1 of 46 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

DWG PROPERTY SERVICES CoO., LLC,
CASE NO:
Plaintiff,

VS.

MADISON PROPERTIES USA, LLC,

CROSS COUNTY OWNER, LLC,

COLEMAN MARKETPLACE, LLC. n/k/a
COLEMAN MARKETPLACE OF DELAWARE, LLC,
And RS EQUITY HOLDINGS, LLC.,

Defendants.
/

 

COMPLAINT

Plaintiff, DWG Property Services Co., LLC., by and through its undersigned counsel
and pursuant to applicable Federal Rules of Civil Procedure, hereby files this Complaint
against Defendants, Madison Properties USA, LLC, Cross County Owner, LLC, Coleman
Marketplace, LLC and RS Equity Holdings, LLC., and alleges as follows:

GENERAL ALLEGATIONS

1. Plaintiff, DWG Property Services Co., LLC (hereinafter “DWG”), is a foreign
corporation authorized to do business in Florida, having its principal place of business in
Durham, North Carolina; its members are natural persons, residents of North Carolina and
domiciled in North Carolina.

2. Defendant, Madison Properties USA, LLC. (hereinafter “Madison”), is a
foreign corporation authorized to do business in Florida, having its principal place of business

in Brooklyn, New York; its members are natural persons, residents of New York and
Case 8:20-cv-03094-TPB-CPT Document1 Filed 12/29/20 Page 2 of 46 PagelD 2

domiciled in New York. Madison is the Managing Agent for several shopping center
properties in Florida, including those that are the subject of this action and was the party
primarily responsible with directing the work of Plaintiff at those properties in Florida.

3. Defendant, Cross County Owner, LLC. (hereinafter “Cross County”), is a
foreign limited liability company authorized to do business in Florida, having its principal
place of business in Brooklyn, New York; its members are natural persons, residents of New
York and domiciled in New York. Cross County owns property in West Palm Beach, Florida
that is the subject of one of the Service Agreements at issue in this action.

4, Defendant, Coleman Marketplace, LLC. n/k/a Coleman Marketplace of
Delaware, LLC (hereinafter “Coleman”), is a limited liability company having its principal
place of business in Brooklyn, New York; its members are natural persons, residents of New
York and domiciled in New York.

5. Defendant, RS Equity Holdings, LLC. (hereinafter “RS Equity”), is a foreign
limited liability company authorized to do business in Florida and having its principal place
of business in Brooklyn, New York; its members are natural persons, residents of New York
and domiciled in New York. RS Equity owns property in Pasco County, Florida that is the
subject of one of the Service Agreements at issue in this action.

6. Venue in this action is proper in the United States District Court, Middle
District of Tampa, Florida, because there is a dispute between citizens of different states with
an amount in controversy that is greater than $75,000.00 and the claim accrued in part in Pasco

County, Florida.
Case 8:20-cv-03094-TPB-CPT Document1 Filed 12/29/20 Page 3 of 46 PagelD 3

7. All conditions precedent to be performed by DWG have occurred, been
waived, or excused.

8. DWG has retained the undersigned attorneys to represent it in this action and
is obligated to pay them a reasonable fee for their services.

COUNT I - BREACH OF CONTRACT
(Against Madison Properties)

9. DWG realleges and incorporates herein by reference paragraphs 1 through
8 above as if fully set forth herein.

10. | Defendant Madison Properties, entered into several Service Agreements
and Contracts with DWG (hereinafter “Service Agreements”) for DWG to perform
maintenance and construction services at properties Defendant Madison Properties managed.
A copy of the Service Agreements at issue in this action are attached hereto as Composite
Exhibit “A” and incorporated herein by reference.

11. In reliance on the executed Service Agreements, DWG furnished all labor,
supplies and materials to perform all maintenance and construction services required for
each property.

12. Thereafter, DWG invoiced Defendant, Madison Properties, for the services.
A copy of the Aged Invoice Report is attached hereto as Exhibit “B” and incorporated herein
by reference.

13. Defendant Madison Properties, has breached the terms of the Service
Agreements by failing to make payment for the labor, supplies and materials in accordance

with the Service Agreements and Aged invoice Report attached as Exhibits “A” and ”B”.

 
Case 8:20-cv-03094-TPB-CPT Document1 Filed 12/29/20 Page 4 of 46 PagelD 4

14. Asa direct and proximate result of Defendant Madison Properties’ breaches
as alleged above, DWG has suffered damages.

15. Defendant Madison Properties is presently indebted to DWG in the principal
amount of $85,363.67! together with interest from October 9, 2019.

WHEREFORE, Plaintiff, DWG Property Services Co., LLC. demands a judgment
against Defendant Madison Properties USA, LLC., for the principal sum of Eighty Five
Thousand Three Hundred Sixty Three Dollars and 67/100 ($85,363.67), together with
accrued interest, court costs, attorneys’ fees and such other relief as the Court deems
proper.

COUNT II - OPEN ACCOUNT
(Against Madison Properties)

16. | DWG realleges and incorporates herein by reference paragraphs | through 8
above as if fully set forth herein.

17. Defendant Madison Properties and DWG had an account and a series of
transactions between them.

18. Defendant Madison Properties, owes DWG, the sum of $85,363.67 that is
due with interest since October 9, 2019 according to the Aged Invoice Report is attached
hereto as Exhibit “B”.

WHEREFORE, Plaintiff, DWG Property Services Co., LLC., demands a judgment

against the Defendant Madison Properties USA, LLC. for damages in the amount Eighty Five

 

1 Since the issuance of the Exhibit B Aging Report, Defendant Madison Properties has
made two payments which reduce the amount reflected in the Exhibit B Aging Report.

 
Case 8:20-cv-03094-TPB-CPT Document1 Filed 12/29/20 Page 5 of 46 PagelD 5

Thousand Three Hundred Sixty Three Dollars and 67/100 ($85,363.67), plus interest, costs
and such other further relief as this court deems just and proper.

COUNT Ill - UNJUST ENRICHMENT
(Against Defendant, Cross County)

19. DWG realleges and incorporates herein by reference paragraphs | through 8
above as if fully set forth herein.

20. | DWG conferred a benefit upon Defendant Cross County, generally consisting
of labor, supplies and materials to perform the all Landscape Maintenance to the property
owned by Defendant, Cross County.

21. Defendant Cross County requested the benefit or knowingly and voluntarily
accepted it.

22. Defendant Cross County appreciated the benefit and accepted and retained
the benefit without paying the value thereof.

23. Under the circumstances, it would be inequitable for Defendant Cross County
to retain the benefit without paying the value thereof.

24. The total reasonable value of the materials, work, labor, and services
performed by DWG for Defendant, Cross County is Thirteen Thousand Seven Hundred
Thirteen Dollars and 42/100 ($13,713.42).

25. There remains unpaid a total indebtedness to DWG for work, labor and
services performed by DWG for Defendant, Cross County is Thirteen Thousand Seven
Hundred Thirteen Dollars and 42/100 ($13,713.42) but notwithstanding DWG’s demand for

payment, this amount still remains due and owing.

 
Case 8:20-cv-03094-TPB-CPT Document1 Filed 12/29/20 Page 6 of 46 PagelD 6

WHEREFORE, Plaintiff, DWG Property Services Co., LLC, requests a judgment
against the Defendant, Cross County, for Thirteen Thousand Seven Hundred Thirteen
Dollars and 42/100 ($13,713.42) and for interest, costs, and such other further relief as this
court deems just and proper.

COUNT IV — UNJUST ENRICHMENT
(Against Defendant, Coleman)

26. | DWG realleges and incorporates herein by reference paragraphs ] through 8
above as if fully set forth herein.

27. | DWG conferred a benefit upon Defendant Coleman, generally consisting of
labor, supplies and materials to perform the all Landscape Maintenance to the property
owned by Defendant, Coleman.

28. Defendant Coleman requested the benefit or knowingly and voluntarily
accepted it.

29. Defendant Coleman appreciated the benefit and accepted and retained the
benefit without paying the value thereof.

30. Under the circumstances, it would be inequitable for Defendant Coleman to
retain the benefit without paying the value thereof.

36. The total reasonable value of the materials, work, labor, and services
performed by DWG for Defendant, Coleman is Fifteen Thousand Seven Hundred Ninety-
Nine Dollars and 00/100 ($15,799.00).

31. There remains unpaid a total indebtedness to DWG for work, labor and

services performed by DWG for Defendant, Coleman is Fifteen Thousand Seven Hundred

 
Case 8:20-cv-03094-TPB-CPT Document1 Filed 12/29/20 Page 7 of 46 PagelD 7

Ninety-Nine Dollars and 00/100 ($15,799.00) but notwithstanding DWG’s demand for
payment, this amount still remains due and owing.

WHEREFORE, Plaintiff, DWG Property Services Co., LLC, requests a judgment
against the Defendant, Coleman Marketplace, LLC. n/k/a Coleman Marketplace of Delaware,
LLC, for Fifteen Thousand Seven Hundred Ninety-Nine Dollars and 00/100 ($15,799.00)
and for interest, costs, and such other further relief as this court deems just and proper.

COUNT V -—- UNJUST ENRICHMENT
(Against Defendant, RS Equity)

32 DWG realleges and incorporates herein by reference paragraphs | through 8
above as if fully set forth herein.

33. | DWG conferred a benefit upon Defendant RS Equity, generally consisting of
labor, supplies and materials to perform the all Landscape Maintenance to the property
owned by Defendant, RS Equity.

34. Defendant RS Equity requested the benefit or knowingly and voluntarily
accepted it.

35. Defendant RS Equity appreciated the benefit and accepted and retained the
benefit without paying the value thereof.

36. Under the circumstances, it would be inequitable for Defendant RS Equity to
retain the benefit without paying the value thereof.

37. The total reasonable value of the materials, work, labor, and services
performed by DWG for Defendant, RS Equity is Fifty-Five Thousand Eight Hundred Fifty

One Dollars and 25/200.00 ($55,851.25).

 
Case 8:20-cv-03094-TPB-CPT Document1 Filed 12/29/20 Page 8 of 46 PagelD 8

38. There remains unpaid a total indebtedness to DWG for work, labor and

services performed by DWG for Defendant, RS Equity is Fifty-Five Thousand Eight Hundred

Fifty One Dollars and 25/200.00 ($55,851.25) but notwithstanding DWG’s demand for

payment, this amount still remains due and owing.

WHEREFORE, Plaintiff, DWG Property Services Co., LLC, requests a judgment

against the Defendant, RS Equity Holdings, LLC, for Fifty-Five Thousand Eight Hundred

Fifty One Dollars and 25/200.00 ($55,851.25) and for interest, costs, and such other further

relief as this court deems just and proper.

Dated this 29th day of December, 2020.

WALTERS LEVINE LOZANO &
DEGRAVE

601 Bayshore Boulevard, Suite 720
Tampa, Florida 33606

Phone: (813) 254-7474
Facsimile: (813) 254-734]
Attorneys for Plaintiff

/s/ Heather A. DeGrave

Heather A. DeGrave, Esquire
Florida Bar No. 0756601

Trial Counsel
hdeerave(@walterslevine.com

601 Bayshore Boulevard, Suite 720
Tampa, Florida 33606

(813) 254-7474 (telephone)
Attorneys for Plaintiff
Case 8:20-cv-03094-TPB-CPT Document1 Filed 12/29/20 Page 9 of 46 PagelD 9
Document ID: f7d70e7163aae56cd9b682a474b0c99bec29a075 Generated on: March 19, 2020

Signed On: https://docs.madisonprop.com/

Madison Properties - Contract - Rick Swinarski

SERVICE AGREEMENT

THIS SERVICE AGREEMENT (“Agreement”) is made as of March 19, 2020, between the Contractor and the Owner
listed below for services to be performed at the Property listed below and as further identified on “Exhibit A”
attached hereto.

ARTICLE |
AGREEMENT DATA

PROPERTY: Cross County Plaza
PROPERTY ADDRESS: 4288 Okeechobee Blvd West Palm Beach Florida 33409

OWNER: Cross County Owner LLC
(Legal Entity Name)

MANAGING AGENT: Madison Properties USA LLC
(Management Company)

ADDRESS OF MANAGING AGENT: 3611 14th Avenue, Suite 552, Brooklyn, NY 11218
CONTRACTOR: DWG Property Services Co., LLC

CONTRACTOR’S ADDRESS: PO Box 12073
Durham, NC 27709
United States

CONTRACTOR’S TELEPHONE NUMBER: (984) 888-6429
CONTRACTOR’S REPRESENTATIVE: Rick Swinarski
CONTRACTOR’S FEDERAL I.D. NUMBER: 823833095
COMMENCEMENT DATE: 04/01/2020

TERMINATION DATE: 11/30/2020 (subject to earlier termination as hereinafter set forth).

Page 1 of 17

Audit Trail Serial# 4f7469be934gRqgdQRi eeRRAE DN 036

 

 
Case 8:20-cv-03094-TPB-CPT Document1 Filed 12/29/20 Page 10 of 46 PagelD 10
Document ID: f7d70e7163aae56cd9b682a474b0c99bec29a075 Generated on: March 19, 2020

PAYMENTS: Owner shall pay the amount as detailed on Exhibit B attached hereto, in arrears, payable within
forty-five (45) days after Owner’s receipt of an invoice therefore, together with all other documentation required
in Article HI below, with any partial, initial or final month prorated, except as otherwise provided as follows:

Net 30

The information in the foregoing Agreement Data is incorporated and made a part of this Agreement, if there is a
conflict between this information and the remainder of the Agreement, the foregoing information in this Article |
shall control. The amounts to be paid by Owner to Contractor set forth on Exhibit B hereto include any and all
labor, materials, supplies, costs and expenses incurred or to be incurred by Contractor in connection with the
performance and completion of the Services. Contractor shall not exceed the amounts specified on Exhibit B
hereto unless (a) cause is shown to Owner for the extra time and expense required, and (b) such excess
amounts are expressly approved in writing in advance by Owner.

ARTICLE Il
TERM AND CANCELLATION

Section 2.01. Term. Unless otherwise canceled pursuant to the terms of this Agreement, the term of this
Agreement shall be from the Commencement Date set forth in Article | to the Termination Date set forth in
Article |. Thereafter, until cancelled by either party hereto, this Agreement shall continue and remain in full force
and effect on a month-to-month basis.

Section 2.02. Cancellation. Owner shall have the right, in its sole discretion, to cancel and terminate this
Agreement, with or without cause and without cost, payment or penalty, at any time upon five (5) days prior
written notice to Contractor. If this Agreement is cancelled and terminated pursuant to this Section 2.02,
Contractor shall be paid for Services satisfactorily performed prior to the effective date of
cancellation/termination.

Section 2.03. Property Sale. In the event the Property is sold or in any way conveyed to new ownership,
Owner may, at its election on the effective date of sale: (a) assign this Agreement to the new owner of the
Property, or (b) immediately terminate this Agreement without cost, payment or penalty.

ARTICLE Ill
COMPENSATION

Section 3.01. Timing of Payments. During the term of this Agreement or until sooner terminated, Owner
shall pay Contractor for the Services set forth herein the amount or amounts and at that time or times set forth
in Article |. If no other time for payment is specified in this Agreement, payments shall be made monthly in
arrears and within forty-five (45) days after receipt of appropriate billing from Contractor, together with all other
documentation required within this Article. All invoices should be sent to the mailing address as noted in Article |
above.

Section 3.02. Partial Payment. Contractor shall submit monthly invoices to Owner for Services performed in
accordance with this Agreement. Said invoices shall be accompanied by, at Owner’s request, the following:

(a) an original, executed and unconditional (except for receipt of payment for Services and materials to which
such lien waiver relates) Contractor’s lien waiver for work performed to date accompanied by Contractor’s sworn
statement setting forth in detail all subcontractors and material suppliers with whom Contractor has contracted,
their addresses, work or materials to be furnished, amounts of the contracts, amounts paid to date, amounts of
current payments and balances due; and (b) original, executed and unconditional (except for receipt of payment

Page 2 of 17

Audit Trail Seriali# 4f7469be9246RRddQGiH] get aRAe F736

 

 
Case 8:20-cv-03094-TPB-CPT Document1 Filed 12/29/20 Page 11 of 46 PagelD 11
Document ID: f7d70e7163aae56c09b682a47 4b0c99bec29a075 Generated on: March 19, 2020

for Services and materials to which such lien waivers relate) lien waivers to date from all subcontractors and
material suppliers who performed work for which payment is requested.

Section 3.03. Final Payment. Upon completion of all Services, Contractor shall submit its request for final
payment which shall be accompanied by, at Owner's request, Contractor's final, original, executed and
unconditional lien waiver and sworn general contractor’s statement and all subcontractors’ final, original,
executed and unconditional lien waivers not previously provided to Owner.

Section 3.04. Contest. No payment shall be due and/or payable by Owner hereunder unless and until
Contractor complies with the provisions of this Article Ill. Notwithstanding anything contained in this Agreement
to the contrary, if Owner contests all or any portion of any invoice, Owner shall be required to pay only the
portion of such invoice not contested by Owner. Any contested portion of such invoice shail not be payable by
Owner until any disagreement between Owner and Contractor with respect thereto is resolved and a revised
invoice is submitted to Owner by Contractor reflecting the appropriate adjustments agreed to, by the parties.
Contractor may be notified by the Owner of any contest by email, facsimile or by regular U.S. Mail.

ARTICLE IV
CONTRACTOR'S DUTIES

Section 4.01. General. Contractor shall furnish all labor, supplies, materials and equipment to perform the
Services at the time or times and as further specified and described in Exhibit C (attached hereto and
incorporated by this reference). The Services shall be performed diligently and in a good, professional and first
class manner with good quality supplies, materials, equipment and workmanship. Contractor warrants to Owner
that all Services shall be performed in a safe, good and workmanlike manner, and that the Services, including
related materials furnished hereunder, shall conform to all laws, statutes, ordinances, codes, rules and
requirements applicable to the Property and/or the Services, and further warrants that the Services shail be
delivered free from all liens and encumbrances whatsoever and that use of the Services shall not infringe any
patents, copyrights or other proprietary rights. All warranties shall survive inspection, acceptance and

payment. Services not meeting the warranties shall, at the Owner's option, be performed again by Contractor at
no cost to Owner.

Section 4,02. Supervision. Contractor shall be responsible for the supervision and direction of its employees
and any approved subcontractors, suppliers and materialmen performing the Services and shail, if needed or if
Owner shall request, provide supervisory personnel on the Property acceptable to Owner to carry out this
responsibility. Periodic inspections will be conducted by any designated supervisor of Contractor to ensure that
all Services hereunder are properly performed. Contractor will inform Owner of the name of such supervisor
responsible for the Services and the supervisor shall have the authority to act as Contractor's agent in
Contractor’s absence. Contractor agrees to only employ employees with no criminal record and no evidence of
illegal drug use.

Section 4,03. Equipment. Unless otherwise provided in Exhibit C, Contractor shall provide all equipment and
supplies necessary and/or appropriate for the performance and completion of the Services in compliance with
the terms and provisions of this Agreement. All such equipment and supplies shall be of first quality only and no
additional charge shall be made by Contractor for this requirement. Contractor shall provide such equipment
and supplies as appropriate, in the professional opinion of Contractor, to perform the Services in the most
efficient and safest manner possible. Contractor shall only use the equipment and supplies for their intended
uses, and shall discontinue use of any product which is inappropriate for its designated use or as directed by
Owner; provided, however, that the right of the Owner to prohibit use of a product shall not relieve Contractor of
its requirement to exercise its professional judgment.

Page 3 of 17

Audit Trail Serial# 4f7469be924¢R6d 00 dslanRAiP py 536

 

 
Case 8:20-cv-03094-TPB-CPT Document1 Filed 12/29/20 Page 12 of 46 PagelD 12
Document ID: f7d70e7163aae56cd9b682a474b0c99bec29a075 Generated on: March 19, 2020

Section 4.04. Employees. Contractor and Owner agree that Contractor accepts sole liability for compliance
with all laws, statutes, ordinances, codes, and governmental rules and regulations related to Contractor’s
employees and their employment, including, without limitation, such items as workers’ compensation insurance
coverage, unemployment insurance, social security tax withholdings, withholding for any and all government
taxes, OSHA requirements, ERISA requirements, Fair Labor Standards Act requirements, work safety rules, etc.,
as such regulations may apply to Contractor’s employees used in providing the Services at the Property.
Contractor will remove from its work force assigned to the Property any employees whose presence at the
Property is deemed to be detrimental to the best interests of the Property. Contractor agrees at all times to
remain in strict compliance with all terms, provisions, regulations and rulings relative to the Immigrations
Reform and Control Act of 1986 (“IRCA”), as may be amended. All employees of Contractor assigned to the
Property will have had their identity and eligibility for work within the United States properly verified. Within
three (3) days of receipt of written request from Owner, Contractor shall provide Owner with copies of the 1-9
form or such other documentation as may be appropriate to satisfy Owner as to Contractor’s compliance with
IRCA. Contractor shall comply with all applicable governmental regulations and laws in the hiring, supervision
and termination of its employees. Without limiting the foregoing, Contractor shall provide equal employment
opportunities to all qualified individuals without regard to race, color, national origin, religion, sex, age or
disability. Contractor shall take all necessary precautions to assure the safety of its employees who are engaged
in the performance of the Services and of all equipment and supplies used in connection therewith. Contractor
shall cause its employees and agents to observe the working hours, working rules, security regulations and
holiday schedules of Owner while working on the Property, and to perform their respective duties in a manner
which does not unreasonably interfere with Owner’s business and operations and the operations at the Property.

 

Section 4.05. Subcontractors. Unless first approved in writing by the Owner, Contractor shall not, and shall
have no authority to, engage any subcontractors, suppliers or materlalmen to perform any portion of the
Services, and shall instead engage only trained individuals directly employed and supervised by Contractor.
Neither Owner's approval of any subcontractors, suppliers or materialmen nor the failure of performance thereof
by such parties shall relieve, release or affect in any manner any of Contractor’s duties, liabilities or obligations
hereunder and Contractor shall at all times be and remain fully liable and responsible for same.

Section 4.06. Relationship of the Parties. Contractor does hereby acknowledge, represent and warrant
that it is an independent contractor. In no event and under no circumstances shall Contractor, in the
performance of its contractual obligations hereunder, be deemed or considered to be acting as a servant, agent,
employee co-partner or joint venturer of Owner, nor shall any of the provisions of this agreement by construed in
any manner as to make owner liable for the debts or obligations of Contractor. Contractor agrees that it is solely
responsible for all payments due or to become due to all its employees or material suppliers, including the
withholding of appropriate taxes and compliance with any and all worker's compensation laws or similar
employer obligations or requirements with respect to its employees. Contractor hereby agrees to indemnify,
defend, save and hold harmless Owner and its affiliates, subsidiaries, employees, agents, managing agent,
members, and parent corporations of and from any and all liability therefor.

Section 4.07. Payment of Taxes and Contributions. Contractor shall pay any and all taxes and
contributions assessed against Contractor for unemployment insurance, old age retirement benefits, pensions
and annuities now imposed, or hereafter imposed by any governmental unit, or labor union, that is measured by
wages, salaries or other remuneration paid to persons employed by Contractor in connection with the Services
Contractor is required to perform and/or has performed under the terms of this Agreement.

Section 4.08. Compliance with Laws and Regulations. In performing the Services required under this
Agreement, Contractor shall comply with all federal, state, county and municipal laws, statutes, ordinances, rules

Page 4 of 17

Audit Trail Serial# 4f7469be934eRqqdQGiH] alana PSY 036

 
Case 8:20-cv-03094-TPB-CPT Document1 Filed 12/29/20 Page 13 of 46 PagelD 13
Document ID: f7d70e7163aae56cd9b682a47 4b0c99bec29a075 Generated on: March 19, 2020

and regulations, including without limitation, any licensing, bonding and permit requirements.

Section 4.09. Hazardous/Toxic Material. Contractor shall be responsible for complying with all applicable
Federal, State and local laws, ordinances, rules and regulations pertaining to the use of all hazardous and toxic
materials. Contractor shall identify to Owner in advance of delivery of any toxic substances or hazardous
materials incorporated in or associated with the Services provided hereunder and shall advise Owner of ail
precautions to be taken for their use and disposal. When applicable, Contractor shall furnish Owner a completed
Material Safety Data Sheet for any materials furnished by Contractor hereunder as required by Federal, State or
local laws, ordinances, rules or regulations. Any transportation or other handling of the hazardous materials by
Contractor shall be performed in accordance with all applicable Federal, State, and local laws, ordinances, rules
and regulations.

Section 4.10. Representations, Warranties, and Covenants. Contractor covenants, represents and
warrants (a) that Contractor is a Other qualified to do business and, if required by law, duly licensed in the State
of Florida , and (b) that the employees and agents of Contractor performing the Services are and, during the
term of this Agreement, shall remain fully qualified, licensed as required, and skilled to perform the Services.

ARTICLE V
DEFAULT

Section 5.01. In the event of a default by Contractor, Owner may, in its sole discretion, in addition to any other
right it may have at law or in equity: (a) send notice of the default to Contractor and demand strict compliance
with the terms of this Agreement; (b) cancel this Agreement upon five (5) days written notice to Contractor; or
(c) cure the default, with or without notice to Contractor, and deduct the costs and charges incurred from any
payment due at the time of the default or from payment which becomes due. If no further payment is due,
Contractor agrees to immediately, upon presentation of an invoice by Owner, pay all charges incurred
hereunder.

ARTICLE VI
AUDIT

Section 6.01. As to all Services for which compensation may include either reimbursement to Contractor for
costs or payment based upon quantity of service or products, Owner's duly authorized representatives (including
internal auditors) shall have, at all reasonable times, access to and the right to reproduce records, books,
documents, files, receipts, vouchers, data stored in computers and memoranda of every description, as well as
the right to interview personnel, necessary to audit and verify Contractor’s charges to Owner hereunder.
Contractor agrees to preserve and retain records, books, documents, files, receipts, vouchers, data and
memoranda related to charges hereunder for a period of five (5) years following the date of final payment for
Contractor’s services hereunder. Owner's representatives also shall have sufficient audit access to Contractor’s
records in the fixed rate areas to satisfy themselves that all Services that are supposed to be included in
Contractor’s fixed rates are performed.

ARTICLE VII
LIENS AND ENCUMBRANCES

Section 7.01. Contractor agrees to protect Owner from all liens for labor performed, material supplied or used
by Contractor and/or any other person in connection with the Services undertaken by Contractor hereunder and

Page 5 of 17

Audit Trail Serial#t 4f7469be924¢RagdQGizI eshaniRfig AY P36

 

 
Case 8:20-cv-03094-TPB-CPT Document1 Filed 12/29/20 Page 14 of 46 PagelD 14

Document ID: f7d70e7163aae56cd9b682a474b0c99bec29a075 Generated on: March 19, 2020

shall not, at any time during the term of this Agreement, suffer or permit any lien or attachment or encumbrance
to be imposed by any person, firm or corporation upon Owner's Property or any improvements thereon, by
reason of any claim or demand against Contractor or otherwise. Contractor further agrees to execute a sworn
affidavit respecting the payment and lien releases of all subcontractors, suppliers and materialmen and a
release of lien respecting the Services at such time or times and in such form as may be reasonably requested
by Owner. Owner shall have the right, but not the obligation, to cure any liens, attachments or encumbrances in
the event Contractor fails to do so and charge Contractor any amount expended curing such items.

ARTICLE VII
ASSIGNMENTS AND SUBCONTRACTS

Section 8.01. It is expressly understood and agreed that this Agreement is personal to Contractor and was
awarded to Contractor based upon its professional skill and knowledge. Contractor shall have no right, power or
authority to assign this Agreement or any portion thereof, either voluntarily or involuntarily, or by operation of
law, and Contractor shall not have the right, power or authority to sublet or subcontract the Services to be
performed hereunder, or any portion thereof, without Owner's express written approval and consent, in Owner's
sole discretion, being first obtained. Neither approval nor consent by Owner for Contractor to enter into any
subcontract or the failure or performance thereof by any such subcontractor shall relieve, release or affect, in
any manner, any of Contractor's duties, liabilities, or obligations hereunder, and Contractor shall be and remain
liable hereunder to the same extent as if no subcontract had been made or entered into. Owner may in its sole
discretion assign or transfer this Agreement or any rights hereunder. Except to the extent above indicated, all of
the rights, benefits, duties, liabilities and obligations of the parties hereto shall inure to the benefit of and be
binding upon their respective successors and assigns.

ARTICLE IX
SUCCESSORS; NON-RECOURSE CONTRACT

Section 9.01. Successors and Assigns. This Agreement and all the terms and conditions hereof (including,
without limitation, any and all hold harmless agreements and indemnifications herein provided) shall inure to the
benefit of Owner and its successors and assigns and shall be binding on Contractor and its permitted successors
and assigns.

Section 9.02. Nonrecourse. It is expressly understood and agreed by and between the parties hereto,
notwithstanding anything herein contained to the contrary, that no personal recourse shall be had by Contractor
(or any person claiming by, through or under Contractor) for the payment or performance of any obligation
under, or for any claim based on, this Agreement against Owner or against any principal, partner, affiliate,
member, managing agent, director, officer, shareholder, beneficiary, trustee, employee, agent, successor or
assign of Owner beyond the interest of Owner in the Property, it being understood that such claimants shall look
solely to the interests of Owner in the Property with respect to any and all such claims and that all other
personal liability of the above-described persons and entities is hereby expressly waived by Contractor and by
Contractor on behalf of all persons claiming by, through and under Contractor.

ARTICLE X
RELEASE, INDEMNIFICATION AND INSURANCE

Section 10.01. Release. To the extent permitted by applicable law, Contractor agrees to look solely to its
insurers and does hereby release and waive any and all rights it has now, or may have in the future have, to
recover against Owner and its partners, affiliates, principals, managing agent, members, trustees, beneficiaries,
shareholders, directors, officers, employees, agents and servants and the successors and assigns thereof

Page 6 of 17

Audit Trail Serial# Af7469be9 HERA B ate Pee 236

 

 
Case 8:20-cv-03094-TPB-CPT Document1 Filed 12/29/20 Page 15 of 46 PagelD 15
Document ID: f7d70e7163aae56cd9b0682a474b0c99bec29a075 Generated on: March 19, 2020

(collectively the “Releasees”) for loss of damage to property or personal injury or death (including, but not
limited to, claims for damage to property of Contractor and injury to or death of employees of Contractor and
claims for contribution or indemnity or for reimbursement of workers’ compensation benefits) in any way relating
to or resulting from the Services performed or to be performed under or in connection with this Agreement.
Contractor hereby waives all rights of subrogation of its insurers with respect to claims against Releasees.

Section 10.02. Indemnification. To the fullest extent permitted by law, Contractor agrees to indemnify,
protect, defend, save, and hold harmless the Releasees from and against any and all claims, actions, liabilities,
damages, losses, costs and expenses, including attorney’s fees, arising out of or resulting from, directly or
indirectly, the performance of Services at the Property by Contractor or Contractor’s subcontractors, agents or
employees, except to the extent arising from Owner's gross negligence or intentional misconduct. In addition,
Contractor agrees to indemnify, protect, defend, save, and hold harmless the Releasees from and against any
and all claims, actions, liabilities, damages, losses, costs and expenses arising out of or resulting from
Contractor’s failure to purchase all insurance coverage required in this Agreement.

Section 10.03. Insurance. Contractor agrees to carry, at Contractor’s sole expense, insurance coverage as
outlined in Exhibit D.

The insurance shall be in the name of Contractor, provided, however, that the automobile liability and general
liability policy shall name Owner and Owner's agent as an additional insured. Each of the insurers providing
insurance described above shall be licensed to do business in the state where the Property is located and shall
be rated at least “A- “XII” by Best's Key Rating Guide. No policy of insurance required to be carried hereunder
shall be cancelable or modified on less than thirty (30) days written notice to Owner. Certificates evidencing the
above stipulated coverage and provisions shall be supplied to Owner by Contractor prior to providing of Services
py Contractor and at each insurance policy renewal. Contractor agrees that the foregoing insurance provisions
will remain in effect, without interruption, for the entire time period that Contractor provides Services at the
Property. Contractor agrees that each of the insurance policies described above shall contain appropriate
“waiver of subrogation” clauses to any right of subrogation against Owner. The insurance requirements herein
are in addition to and not in substitution of the indemnity provisions of Section 10.02 above.

Section 10.04. Insurance requirements. The subcontractor shall purchase and maintain of the following
types of coverage and limits of liability.

Commercial General Liability - Including $1,000,000 Each Occurrence
Commercial Liability $2,000,000 Aggregate, Per Project
Workers Comp and Employees Liability $1,000,000 Each Employee
Business Auto, Including Hired and Non-Owned Auto

$1,000,000 CSL Per Accident
Umbrella Liability $1,000,000

The owner ana/or contractor are to be named as additional insured on a primary basis to the Subcontractor's
Comprehensive General Liability using appropriate ISO forms that include Premises Operations Liability,
Contractual Liability, Advertising and Personal Injury Liability and Product/Completed Operations Liability, or by
using a company specific endorsement that provide equivalent protection.

Page 7 of 17

Audit Trail Serial#t 4f7469be92468R AG aid GSR RAR oY b36

 
Case 8:20-cv-03094-TPB-CPT Document1 Filed 12/29/20 Page 16 of 46 PagelD 16
Document ID: f7d70e7163aae56cd9b682a474b0c99bec29a075 Generated on: March 19, 2020

ARTICLE XI
NOTICE

Section 11.01. Notice Address. Any written notice required to be made or to be given by Contractor to
Owner shall be sent to Owner's address set forth in Article | and any written notice required or made to be given
by Owner to Contractor shall be addressed to Contractor’s address set forth in Article I.

Section 11.02. Notice Delivery. Any and all written notices shall be delivered in person or shall be sent by
certified or registered mail, with return receipt requested and shall be deemed effective when delivered, if
delivered in person, or three business days after being deposited with the United States Post Office, postage
prepaid, and addressed as above provided, if mailed. Notice may also be given by means of a nationally
recognized overnight courier and shall be deemed effective one business day after delivery to such courier. The
parties hereto may, by notice in writing, designate another address to which notice shall be given pursuant to
this Agreement.

ARTICLE Xil
MISCELLANEOUS

Section 12.01. Waiver. Any failure of Contractor or its insurer to comply in full with any provisions of this
Agreement and/or any failure by Owner to enforce the provisions of this Agreement shall in no way constitute a
waiver by Owner of any contractual right hereunder, unless such waiver is in writing and signed by Owner.

Section 12.02. Unenforceable. In the event that any provision of this Agreement should be held to be void,
voidable or unenforceable, the remaining portions hereof shall remain in full force and effect.

Section 12.03. Modification. This Agreement may only be modified in writing signed by the party to be
charged.

Section 12.04. Choice of Law. The rights and duties arising under this Agreement shall be governed by the
laws of the state where the Property is located. Contractor hereby consents to the venue and jurisdiction of the
state and federal courts located in ;

Section 12.05. Attorneys’ Fees. In the event that any action, suit or other proceeding is instituted to
remedy, present or obtain relief from a breach of this Agreement, the prevailing party shall recover from the
other party all of such prevailing party’s attorneys’ fees and costs incurred in each and every such action, suit or
other proceeding.

Section 12.06. Confidential Information. Contractor shall not disclose any of Owner's information to which
Contractor has access through performance of the Services hereunder to any third party or use such information
for any purpose other than the performance of Services hereunder.

Section 12.07. Time of the Essence. All time limits provided in this Agreement and any exhibit or
addendum hereto are of the essence of this Agreement.

Section 12.08. Survival. Except as expressly provided to the contrary herein, all provisions of this Agreement
shall survive the termination or cancellation of this Agreement for any reason.

Section 12.09. Entire Agreement. All negotiations and agreements are merged herein and there are no

Page 8 of 17

Audit Trail Serial# 4F7469be9 HBR A Cate ChE NY b36

 
Case 8:20-cv-03094-TPB-CPT Document1 Filed 12/29/20 Page 17 of 46 PagelD 17

Document ID: f7d70e7163aae56cd9b682a474b0c99bec29a075 Generated on: March 19, 2020

provisions, covenants or other agreements between the parties other than those contained herein or
incorporated herein by reference. This Agreement is the entire agreement between the parties hereto with
respect to the subject matter hereof.

Section 12.10. Headings. The Article and Section headings used herein are for reference and convenience
only and shall not limit or control any term or provision of this Agreement or the interpretation or construction
thereof.

Section 12.11. Schedules, Attachments or Exhibits. All schedules, attachments or exhibits, if any,
referred to in or attached to this Agreement are and shall be deemed to be an integral part of this Agreement as
if fully set forth herein.

Section 12.12. Counterparts. This Agreement may be signed in two or more counterparts, each of which
shall be treated as an original but which, when taken together, shall constitute one and the same
instrument.

Page 9 of 17

Audit Trail Serial# 47469be934¢RqgdQGi dslanaAe DY 036

 

 
Case 8:20-cv-03094-TPB-CPT Document1 Filed 12/29/20 Page 18 of 46 PagelD 18
Document ID: f7d70e7163aae56cd9b682a474b0c99bec29a075 Generated on: March 19, 2020

EXHIBIT A
SITE PLAN OF PROPERTY

® CROSS-COUNTY-PLAZAI docx

Page 10 of 17

Audit Trail Serial# 4f7469be934¢RqqdQGi7] qclasR Ae DY 036

 

 
Case 8:20-cv-03094-TPB-CPT Document1 Filed 12/29/20 Page 19 of 46 PagelD 19
Document ID: f7d70e7163aae56cd9b682a47 4b0c99bec29a075 Generated on: March 19, 2020

EXHIBIT B
PAYMENT SCHEDULE

Net 30

Page 11 of 17

Audit Trail Serial#t 4f7469be9 346 Rag dQGi dh aRAM WY O36

 

 
Case 8:20-cv-03094-TPB-CPT Document1 Filed 12/29/20 Page 20 of 46 PagelD 20

Document ID: f7d70e7163aae56cd9b682a474b0c99bec29a075 Generated on: March 19, 2020

EXHIBIT C
Scope of Services

See contract

® cross-county-Isp-maint-2020-signed1.pdf

Page 12 of 17

Audit Trail Serial# 4f7469be934g8qda3GiGl eteaR AED 036

 

 
Case 8:20-cv-03094-TPB-CPT Document1 Filed 12/29/20 Page 21 of 46 PagelD 21
Document ID: f7d70e7163aae56cd9b682a474b0c99bec29a075 Generated on: March 19, 2020

EXHIBIT DB
Insurance

e DWG-COI-CROSS-COUNTY1 pdf

Page 13 of 17

Audit Trail Serial# 47469be934¢RRgAQGds eslSRRAP IN B36

 
Case 8:20-cv-03094-TPB-CPT Document1 Filed 12/29/20 Page 22 of 46 PagelD 22

Document ID: f7d70e7163aae56cd9b682a47 4b0c99bec29a075 Generated on: March 19, 2020
EXHIBIT E
w-9
e fw94.pdf

Page 14 of 17

Audit Trail Serial# AF7469be9 Hepa ail Hee WY O36

 

 
Case 8:20-cv-03094-TPB-CPT Document1 Filed 12/29/20 Page 23 of 46 PagelD 23

Document ID: £7d70e7163aae56cd9b682a474b0c99bec29a075 Generated on: March 19, 2020

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the date set forth above.

MADISON PROPERTIES USA LLC,
Managing Agent, on behalf of:

OWNER: Cross County Owner LLC CONTRACTOR: DWG Property Services Co., LLC

Kuck. Swrnarshe Madison Properties
Signed By Rick Swinarski Signed By Madison Properties
Signed On: March 19, 2020 Signed On: March 20, 2020

Page 15 of 17

Audit Trail Serial# 4f7469be9 246 RR AGM dln RAe DN O36

 

 
Case 8:20-cv-03094-TPB-CPT Document1 Filed 12/29/20 Page 24 of 46 PagelD 24

   

 

Signature Certificate Prd \esaerse
Document name: Madison Properties - Contract - Rick Swinarski ~ WP ésjqnature
Unique Document ID: F7D70E7163AAE56CD9B682A474BOC99BEC29A075 Build. Track. Sign Contracts.

Rick Swinarski

Party ID: 98b483ce-507e-4b2f-b118-f9c4c2cda5d1 Digital Signature:
IP Address: 98.26.115.81 Ack Sewcnaashe
Security Level: E-mail

 

Digital Fin ESA aE El
Digital Fingerprint Checksum 83d2eae403828212c90fd4aase6697e eck

ec

Madison Properties

Party (D: ele2d034-dcd3-4f46-b072-ab959029ca32 Digital Signature:
IP Address: 198.55.44.143 Madeson Paopettias

Security Level: E-mail

 

Digital Fin SLL Ul
Digital Fingerprint Checksum Bss20eGoBcoB6e53 EHF edaaaAOAST ' : ‘

Timestamp Audit

March 19, 2020 2:63 pm EDT Madison Properties - Contract - Rick Swinarski Uploaded by Sam Rapaport -
maintenance@madisonprop.com IP 108.30.161.187

March 19, 2020 2:03 pm EDT Document sent for signature to Rick Swinarski - Rick@dwg-ps.com

March 19, 2020 4:05 pm EDT Document viewed by Rick Swinarski - rick@dwg-ps.com IP 174.109.102.222

March 19, 2020 4:08 pm EDT Document viewed by Rick Swinarski - rick@dwg-ps.com IP 98.26.115.81

March 19, 2020 4:08 pm EDT Document signed by Rick Swinarski - rick@dwg-ps.com IP 98.26.115.81

March 19, 2020 4:08 pm EDT Document sent for signature to Madison Properties - docs@madisonprop.com

March 20, 2020 11:11 am EDT Document viewed by Madison Properties - docs@madisonprop.com IP

198.55,.44.143

March 20, 2020 11:12 am EDT Document signed by Madison Properties - docs@madisonprop.com IP
198.55.44.143

March 20, 2020 11:12 am EDT The document has been signed by all parties and is now closed.

Page 16 of 17

Audit Trail Serial# 417469be924¢R6 A 09d dela AF? NY D36

 
Case 8:20-cv-03094-TPB-CPT Document1 Filed 12/29/20 Page 25 of 46 PagelD 25

 

 

 

This audit trail report provides a detailed record of the

: we . 7 of 17
online activity and events recorded for this contract. Page 17 0

 

 

 

 

 

 

https://docs, madisonprop.com/ & Audit Trail Serial# 417469056 PABOSTES ESAT AA’ 536
Case 8:20-cv-03094-TPB-CPT Document1 Filed 12/29/20 Page 26 of 46 PagelD 26

Document ID; 53b5a9048c4e6eb29c6e807715b0ec7c7fee3f3e Generated on: March 18, 2020

Signed On: https://docs.madisonprop.com/

Madison Properties - Contract - Rick Swinarski

SERVICE AGREEMENT

THIS SERVICE AGREEMENT (“Agreement”) is made as of March 18, 2020, between the Contractor and the Owner
listed below for services to be performed at the Property listed below and as further identified on “Exhibit A”
attached hereto.

ARTICLE |
AGREEMENT DATA

PROPERTY: Coleman Marketplace
PROPERTY ADDRESS: 155 Holt Garrison Parkway Danville Virginia 24540

OWNER: Coleman Marketplace LLC
(Legal Entity Name)

MANAGING AGENT: Madison Properties USA LLC
(Management Company)

ADDRESS OF MANAGING AGENT: 3611 14th Avenue, Suite 552, Brooklyn, NY 11218
CONTRACTOR: DWG Property Services Co LLC

CONTRACTOR’S ADDRESS: PO Box 12073
Durham, NC 27709
United States

CONTRACTOR’S TELEPHONE NUMBER: (984) 888-6429
CONTRACTOR’S REPRESENTATIVE: Rick Swinarski
CONTRACTOR’S FEDERAL I.D. NUMBER: 823833095
COMMENCEMENT DATE: 03/18/2020

TERMINATION DATE: 03/18/2021 (subject to earlier termination as hereinafter set forth).

Page 1 of 17

Audit Trail Serial# 83d0ead4ge96fg LicHaOaR RB RERS Lat

 

 
Case 8:20-cv-03094-TPB-CPT Document1 Filed 12/29/20 Page 27 of 46 PagelD 27

Document ID: 53b5a9048c4e6eb29c6e807715b0ec7c7fee3f3e Generated on: March 18, 2020

PAYMENTS: Owner shall pay the amount as detailed on Exhibit B attached hereto, in arrears, payable within
forty-five (45) days after Owner’s receipt of an invoice therefore, together with all other documentation required
in Article lll below, with any partial, initial or final month prorated, except as otherwise provided as follows:

Net 30

The information in the foregoing Agreement Data is incorporated and made a part of this Agreement, if there is a
conflict between this information and the remainder of the Agreement, the foregoing information in this Article |
shall control. The amounts to be paid by Owner to Contractor set forth on Exhibit B hereto include any and all
labor, materials, supplies, costs and expenses incurred or to be incurred by Contractor in connection with the
performance and completion of the Services. Contractor shall not exceed the amounts specified on Exhibit B
hereto unless (a) cause is shown to Owner for the extra time and expense required, and (b) such excess
amounts are expressly approved in writing in advance by Owner.

ARTICLE II
TERM AND CANCELLATION

Section 2.01. Term. Unless otherwise canceled pursuant to the terms of this Agreement, the term of this
Agreement shall be from the Commencement Date set forth in Article | to the Termination Date set forth in
Article |. Thereafter, until cancelled by either party hereto, this Agreement shall continue and remain in full force
and effect on a month-to-month basis.

Section 2.02. Cancellation. Owner shall have the right, in its sole discretion, to cancel and terminate this
Agreement, with or without cause and without cost, payment or penalty, at any time upon five (5) days prior
written notice to Contractor. If this Agreement is cancelled and terminated pursuant to this Section 2.02,
Contractor shall be paid for Services satisfactorily performed prior to the effective date of
cancellation/termination.

Section 2.03. Property Sale. In the event the Property is sold or in any way conveyed to new ownership,
Owner may, at its election on the effective date of sale: (a) assign this Agreement to the new owner of the
Property, or (b) immediately terminate this Agreement without cost, payment or penaity.

ARTICLE Ill
COMPENSATION

Section 3.01. Timing of Payments. During the term of this Agreement or until sooner terminated, Owner
shall pay Contractor for the Services set forth herein the amount or amounts and at that time or times set forth
in Article |. If no other time for payment is specified in this Agreement, payments shall be made monthly in
arrears and within forty-five (45) days after receipt of appropriate billing from Contractor, together with all other
documentation required within this Article. All invoices should be sent to the mailing address as noted in Article |
above.

Section 3.02. Partial Payment. Contractor shall submit monthly invoices to Owner for Services performed in
accordance with this Agreement. Said invoices shall be accompanied by, at Owner’s request, the following:

(a) an original, executed and unconditional (except for receipt of payment for Services and materials to which
such lien waiver relates) Contractor’s lien waiver for work performed to date accompanied by Contractor’s sworn
statement setting forth in detail all subcontractors and material suppliers with whom Contractor has contracted,
their addresses, work or materials to be furnished, amounts of the contracts, amounts paid to date, amounts of
current payments and balances due; and (b) original, executed and unconditional (except for receipt of payment

Page 2 of 17

Audit Trail Serial# 83d0ead4geg6ia LcAaOARABRERI Lat

 
Case 8:20-cv-03094-TPB-CPT Document1 Filed 12/29/20 Page 28 of 46 PagelD 28
Document ID: 53b5a9048c4e6eb29c6e807715b0ec7c7fee3f3e Generated on: March 18, 2020

for Services and materials to which such lien waivers relate) lien waivers to date from all subcontractors and
material suppliers who performed work for which payment is requested.

Section 3.03. Final Payment. Upon completion of all Services, Contractor shall submit its request for final
payment which shall be accompanied by, at Owner’s request, Contractor’s final, original, executed and
unconditional lien waiver and sworn general contractor’s statement and all subcontractors’ final, original,
executed and unconditional lien waivers not previously provided to Owner.

Section 3.04. Contest. No payment shall be due and/or payable by Owner hereunder unless and until
Contractor complies with the provisions of this Article Ill. Notwithstanding anything contained in this Agreement
to the contrary, if Owner contests all or any portion of any invoice, Owner shall be required to pay only the
portion of such invoice not contested by Owner. Any contested portion of such invoice shall not be payable by
Owner until any disagreement between Owner and Contractor with respect thereto is resolved and a revised
invoice is submitted to Owner by Contractor reflecting the appropriate adjustments agreed to, by the parties.
Contractor may be notified by the Owner of any contest by email, facsimile or by regular U.S. Mail.

ARTICLE IV
CONTRACTOR’S DUTIES

Section 4.01. General. Contractor shall furnish all labor, supplies, materials and equipment to perform the
Services at the time or times and as further specified and described in Exhibit C (attached hereto and
incorporated by this reference). The Services shall be performed diligently and in a good, professional and first
class manner with good quality supplies, materials, equipment and workmanship. Contractor warrants to Owner
that all Services shall be performed in a safe, good and workmanlike manner, and that the Services, including
related materials furnished hereunder, shall conform to all laws, statutes, ordinances, codes, rules and
requirements applicable to the Property and/or the Services, and further warrants that the Services shall be
delivered free from all liens and encumbrances whatsoever and that use of the Services shall not infringe any
patents, copyrights or other proprietary rights. All warranties shall survive inspection, acceptance and

payment. Services not meeting the warranties shall, at the Owner's option, be performed again by Contractor at
no cost to Owner.

Section 4.02. Supervision. Contractor shall be responsible for the supervision and direction of its employees
and any approved subcontractors, suppliers and materialmen performing the Services and shall, if needed or if
Owner shall request, provide supervisory personnel on the Property acceptable to Owner to carry out this
responsibility. Periodic inspections will be conducted by any designated supervisor of Contractor to ensure that
all Services hereunder are properly performed. Contractor will inform Owner of the name of such supervisor
responsible for the Services and the supervisor shall have the authority to act as Contractor's agent in
Contractor’s absence. Contractor agrees to only employ employees with no criminal record and no evidence of
iNegal drug use.

Section 4.03. Equipment. Unless otherwise provided in Exhibit C, Contractor shall provide all equipment and
supplies necessary and/or appropriate for the performance and completion of the Services in compliance with
the terms and provisions of this Agreement. All such equipment and supplies shall be of first quality only and no
additional charge shall be made by Contractor for this requirement. Contractor shall provide such equipment
and supplies as appropriate, in the professional opinion of Contractor, to perform the Services in the most
efficient and safest manner possible. Contractor shall only use the equipment and supplies for their intended
uses, and shall discontinue use of any product which is inappropriate for its designated use or as directed by
Owner; provided, however, that the right of the Owner to prohibit use of a product shall not relieve Contractor of
its requirement to exercise its professional judgment.

Page 3 of 17

" Audit Trail Seriali# 83d0ead4ge96fa LicHAOaR pRB ROR Lat

 

 
Case 8:20-cv-03094-TPB-CPT Document1 Filed 12/29/20 Page 29 of 46 PagelD 29
Document ID: 53b5a9048c4e6eb29c6e807715b0ec7c7fee3f3e Generated on: March 18, 2020

Section 4.04. Employees. Contractor and Owner agree that Contractor accepts sole liability for compliance
with all laws, statutes, ordinances, codes, and governmental rules and regulations related to Contractor’s
employees and their employment, including, without limitation, such items as workers’ compensation insurance
coverage, unemployment insurance, social security tax withholdings, withholding for any and all government
taxes, OSHA requirements, ERISA requirements, Fair Labor Standards Act requirements, work safety rules, etc.,
as such regulations may apply to Contractor’s employees used in providing the Services at the Property.
Contractor will remove from its work force assigned to the Property any employees whose presence at the
Property is deemed to be detrimental to the best interests of the Property. Contractor agrees at all times to
remain in strict compliance with all terms, provisions, regulations and rulings relative to the Immigrations
Reform and Control Act of 1986 (“IRCA”), as may be amended. All employees of Contractor assigned to the
Property will have had their identity and eligibility for work within the United States properly verified. Within
three (3) days of receipt of written request from Owner, Contractor shall provide Owner with copies of the I-9
form or such other documentation as may be appropriate to satisfy Owner as to Contractor’s compliance with
IRCA. Contractor shall comply with all applicable governmental regulations and laws in the hiring, supervision
and termination of its employees. Without limiting the foregoing, Contractor shall provide equal employment
opportunities to all qualified individuals without regard to race, color, national origin, religion, sex, age or
disability. Contractor shall take all necessary precautions to assure the safety of its employees who are engaged
in the performance of the Services and of all equipment and supplies used in connection therewith, Contractor
shall cause its employees and agents to observe the working hours, working rules, security regulations and
holiday schedules of Owner while working on the Property, and to perform their respective duties in a manner
which does not unreasonably interfere with Owner’s business and operations and the operations at the Property.

Section 4.05. Subcontractors. Unless first approved in writing by the Owner, Contractor shall not, and shall
have no authority to, engage any subcontractors, suppliers or materialmen to perform any portion of the
Services, and shall instead engage only trained individuals directly employed and supervised by Contractor.
Neither Owner’s approval of any subcontractors, suppliers or materialmen nor the failure of performance thereof
by such parties shall relieve, release or affect in any manner any of Contractor’s duties, liabilities or obligations
hereunder and Contractor shall at all times be and remain fully liable and responsible for same.

Section 4.06. Relationship of the Parties. Contractor does hereby acknowledge, represent and warrant
that it is an independent contractor. In no event and under no circumstances shall Contractor, in the
performance of its contractual obligations hereunder, be deemed or considered to be acting as a servant, agent,
employee co-partner or joint venturer of Owner, nor shall any of the provisions of this agreement by construed in
any manner as to make owner liable for the debts or obligations of Contractor. Contractor agrees that it is solely
responsible for all payments due or to become due to all its employees or material suppliers, including the
withholding of appropriate taxes and compliance with any and all worker’s compensation laws or similar
employer obligations or requirements with respect to its employees. Contractor hereby agrees to indemnify,
defend, save and hold harmless Owner and its affiliates, subsidiaries, employees, agents, managing agent,
members, and parent corporations of and from any and all liability therefor.

Section 4.07. Payment of Taxes and Contributions. Contractor shall pay any and all taxes and
contributions assessed against Contractor for unemployment insurance, old age retirement benefits, pensions
and annuities now imposed, or hereafter imposed by any governmental unit, or labor union, that is measured by
wages, salaries or other remuneration paid to persons employed by Contractor in connection with the Services
Contractor is required to perform and/or has performed under the terms of this Agreement.

Section 4.08. Compliance with Laws and Regulations. In performing the Services required under this
Agreement, Contractor shall comply with all federal, state, county and municipal laws, statutes, ordinances, rules

Page 4 of 17

Audit Trail Serial# 83d0ead4geg6ig LcH@OBQ ABROAD Lat

 

 
Case 8:20-cv-03094-TPB-CPT Document 1 Filed 12/29/20 Page 30 of 46 PageID 30

Document ID: 53b5a9048c4e6eb29c6e807715b0ec7c7fee3f3e Generated on: March 18, 2020

and regulations, including without limitation, any licensing, bonding and permit requirements.

Section 4.09. Hazardous/Toxic Material. Contractor shall be responsible for complying with all applicable
Federal, State and local laws, ordinances, rules and regulations pertaining to the use of all hazardous and toxic
materials. Contractor shall identify to Owner in advance of delivery of any toxic substances or hazardous
materials incorporated in or associated with the Services provided hereunder and shall advise Owner of all
precautions to be taken for their use and disposal. When applicable, Contractor shall furnish Owner a completed
Material Safety Data Sheet for any materials furnished by Contractor hereunder as required by Federal, State or
local laws, ordinances, rules or regulations. Any transportation or other handling of the hazardous materials by
Contractor shall be performed in accordance with all applicable Federal, State, and local laws, ordinances, rules
and regulations.

Section 4.10. Representations, Warranties, and Covenants. Contractor covenants, represents and
warrants (a) that Contractor is a Other qualified to do business and, if required by law, duly licensed in the State
of Virginia , and (b) that the employees and agents of Contractor performing the Services are and, during the
term of this Agreement, shall remain fully qualified, licensed as required, and skilled to perform the Services.

ARTICLE V
DEFAULT

Section 5.01. In the event of a default by Contractor, Owner may, in its sole discretion, in addition to any other
right it may have at law or in equity: (a) send notice of the default to Contractor and demand strict compliance
with the terms of this Agreement; (b) cancel this Agreement upon five (5) days written notice to Contractor; or
(c) cure the default, with or without notice to Contractor, and deduct the costs and charges incurred from any
payment due at the time of the default or from payment which becomes due. If no further payment is due,
Contractor agrees to immediately, upon presentation of an invoice by Owner, pay all charges incurred
hereunder.

ARTICLE VI
AUDIT

Section 6.01. As to all Services for which compensation may include either reimbursement to Contractor for
costs or payment based upon quantity of service or products, Owner's duly authorized representatives (including
internal auditors) shall have, at all reasonable times, access to and the right to reproduce records, books,
documents, files, receipts, vouchers, data stored in computers and memoranda of every description, as well as
the right to interview personnel, necessary to audit and verify Contractor's charges to Owner hereunder.
Contractor agrees to preserve and retain records, books, documents, files, receipts, vouchers, data and
memoranda related to charges hereunder for a period of five (5) years following the date of final payment for
Contractor’s services hereunder. Owner’s representatives also shall have sufficient audit access to Contractor's
records in the fixed rate areas to satisfy themselves that all Services that are supposed to be included in
Contractor's fixed rates are performed.

ARTICLE Vil
LIENS AND ENCUMBRANCES

Section 7,01. Contractor agrees to protect Owner from all liens for labor performed, material supplied or used
by Contractor and/or any other person in connection with the Services undertaken by Contractor hereunder and

Page 5 of 17

Audit Trail Serial# 83d0ead4geaeia YCAAORRPRBRERD Lal

 

 
Case 8:20-cv-03094-TPB-CPT Document1 Filed 12/29/20 Page 31 of 46 PagelD 31
Document ID: 53b5a9048c4e6eb29c6e807715b0ec7c7fee3f3e Generated on: March 18, 2020

shall not, at any time during the term of this Agreement, suffer or permit any lien or attachment or encumbrance
to be imposed by any person, firm or corporation upon Owner’s Property or any improvements thereon, by
reason of any claim or demand against Contractor or otherwise. Contractor further agrees to execute a sworn
affidavit respecting the payment and lien releases of all subcontractors, suppliers and materialmen and a
release of lien respecting the Services at such time or times and in such form as may be reasonably requested
by Owner. Owner shall have the right, but not the obligation, to cure any liens, attachments or encumbrances in
the event Contractor fails to do so and charge Contractor any amount expended curing such items.

ARTICLE VIII
ASSIGNMENTS AND SUBCONTRACTS

Section 8.01. It is expressly understood and agreed that this Agreement is personal to Contractor and was
awarded to Contractor based upon its professional skill and knowledge. Contractor shall have no right, power or
authority to assign this Agreement or any portion thereof, either voluntarily or involuntarily, or by operation of
law, and Contractor shall not have the right, power or authority to sublet or subcontract the Services to be
performed hereunder, or any portion thereof, without Owner’s express written approval and consent, in Owner's
sole discretion, being first obtained. Neither approval nor consent by Owner for Contractor to enter into any
subcontract or the failure or performance thereof by any such subcontractor shall relieve, release or affect, in
any manner, any of Contractor’s duties, liabilities, or obligations hereunder, and Contractor shall be and remain
liable hereunder to the same extent as if no subcontract had been made or entered into. Owner may in its sole
discretion assign or transfer this Agreement or any rights hereunder. Except to the extent above indicated, all of
the rights, benefits, duties, liabilities and obligations of the parties hereto shall inure to the benefit of and be
binding upon their respective successors and assigns.

ARTICLE IX
SUCCESSORS; NON-RECOURSE CONTRACT

Section 9.01. Successors and Assigns. This Agreement and all the terms and conditions hereof (including,
without limitation, any and all hold harmless agreements and indemnifications herein provided) shall inure to the
benefit of Owner and its successors and assigns and shall be binding on Contractor and its permitted successors
and assigns.

Section 9.02. Nonrecourse. It is expressly understood and agreed by and between the parties hereto,
notwithstanding anything herein contained to the contrary, that no personal recourse shall be had by Contractor
(or any person claiming by, through or under Contractor) for the payment or performance of any obligation
under, or for any claim based on, this Agreement against Owner or against any principal, partner, affiliate,
member, managing agent, director, officer, shareholder, beneficiary, trustee, employee, agent, successor or
assign of Owner beyond the interest of Owner in the Property, it being understood that such claimants shall look
solely to the interests of Owner in the Property with respect to any and all such claims and that all other
personal liability of the above-described persons and entities is hereby expressly waived by Contractor and by
Contractor on behalf of all persons claiming by, through and under Contractor.

ARTICLE X
RELEASE, INDEMNIFICATION AND INSURANCE

Section 10.01. Release. To the extent permitted by applicable law, Contractor agrees to look solely to its
insurers and does hereby release and waive any and all rights it has now, or may have in the future have, to
recover against Owner and its partners, affiliates, principals, managing agent, members, trustees, beneficiaries,
shareholders, directors, officers, employees, agents and servants and the successors and assigns thereof

Page 6 of 17

Audit Trail Serial¥ S3ddead4ea His oSteOERMIBRERS Lat

 

 
Case 8:20-cv-03094-TPB-CPT Document1 Filed 12/29/20 Page 32 of 46 PagelD 32
Document ID: 53b5a9048c4e6eb29c6e807715b0ec7c7fee3f3e Generated on: March 18, 2020

(collectively the “Releasees”) for loss of damage to property or personal injury or death (including, but not
limited to, claims for damage to property of Contractor and injury to or death of employees of Contractor and
claims for contribution or indemnity or for reimbursement of workers’ compensation benefits) in any way relating
to or resulting from the Services performed or to be performed under or in connection with this Agreement.
Contractor hereby waives all rights of subrogation of its insurers with respect to claims against Releasees.

Section 10.02. Indemnification. To the fullest extent permitted by law, Contractor agrees to indemnify,
protect, defend, save, and hold harmless the Releasees from and against any and all claims, actions, liabilities,
damages, losses, costs and expenses, including attorney's fees, arising out of or resulting from, directly or
indirectly, the performance of Services at the Property by Contractor or Contractor’s subcontractors, agents or
employees, except to the extent arising from Owner’s gross negligence or intentional misconduct. In addition,
Contractor agrees to indemnify, protect, defend, save, and hold harmless the Releasees from and against any
and all claims, actions, liabilities, damages, losses, costs and expenses arising out of or resulting from
Contractor's failure to purchase all insurance coverage required in this Agreement.

Section 10.03. Insurance. Contractor agrees to carry, at Contractor’s sole expense, insurance coverage as
outlined in Exhibit D.

The insurance shall be in the name of Contractor, provided, however, that the automobile liability and general
liability policy shall name Owner and Owner's agent as an additional insured. Each of the insurers providing
insurance described above shall be licensed to do business in the state where the Property is located and shall
be rated at least “A- “XII” by Best’s Key Rating Guide. No policy of insurance required to be carried hereunder
shall be cancelable or modified on less than thirty (30) days written notice to Owner. Certificates evidencing the
above stipulated coverage and provisions shall be supplied to Owner by Contractor prior to providing of Services
by Contractor and at each insurance policy renewal. Contractor agrees that the foregoing insurance provisions
will remain in effect, without interruption, for the entire time period that Contractor provides Services at the
Property. Contractor agrees that each of the insurance policies described above shall contain appropriate
“waiver of subrogation” clauses to any right of subrogation against Owner. The insurance requirements herein
are in addition to and not in substitution of the indemnity provisions of Section 10.02 above.

Section 10.04. Insurance requirements. The subcontractor shall purchase and maintain of the following
types of coverage and limits of liability.

Commercial General Liability - Including $1,000,000 Each Occurrence
Commercial Liability $2,000,000 Aggregate, Per Project
Workers Comp and Employees Liability $1,000,000 Each Employee
Business Auto, Including Hired and Non-Owned Auto

$1,000,000 CSL Per Accident
Umbrella Liability $1,000,000

The owner and/or contractor are to be named as additional insured on a primary basis to the Subcontractor’s
Comprehensive General Liability using appropriate ISO forms that include Premises Operations Liability,
Contractual Liability, Advertising and Personal Injury Liability and Product/Completed Operations Liability, or by
using a company specific endorsement that provide equivalent protection.

Page 7 of 17

Audit Trail Serial# B3d0ead4 Be FB USHeORRM BREA? Lat

 

 
Case 8:20-cv-03094-TPB-CPT Document1 Filed 12/29/20 Page 33 of 46 PagelD 33
Document ID: 53b5a9048c4e6eb29c6e807715b0ec7c7fee3f3e Generated on: March 18, 2020

ARTICLE XI
NOTICE

Section 11.01. Notice Address. Any written notice required to be made or to be given by Contractor to
Owner shall be sent to Owner’s address set forth in Article | and any written notice required or made to be given
by Owner to Contractor shall be addressed to Contractor’s address set forth in Article I.

Section 11.02. Notice Delivery. Any and all written notices shall be delivered in person or shall be sent by

_ certified or registered mail, with return receipt requested and shall be deemed effective when delivered, if
delivered in person, or three business days after being deposited with the United States Post Office, postage
prepaid, and addressed as above provided, if mailed. Notice may also be given by means of a nationally
recognized overnight courier and shall be deemed effective one business day after delivery to such courier. The
parties hereto may, by notice in writing, designate another address to which notice shall be given pursuant to
this Agreement.

ARTICLE Xll
MISCELLANEOUS

Section 12.01. Waiver. Any failure of Contractor or its insurer to comply in full with any provisions of this
Agreement and/or any failure by Owner to enforce the provisions of this Agreement shall in no way constitute a
waiver by Owner of any contractual right hereunder, unless such waiver is in writing and signed by Owner.

Section 12.02. Unenforceable. In the event that any provision of this Agreement should be held to be void,
voidable or unenforceable, the remaining portions hereof shall remain in full force and effect.

Section 12.03. Modification. This Agreement may only be modified in writing signed by the party to be
charged.

Section 12.04. Choice of Law. The rights and duties arising under this Agreement shall be governed by the
laws of the state where the Property is located. Contractor hereby consents to the venue and jurisdiction of the
state and federal courts located in ;

Section 12.05. Attorneys’ Fees. In the event that any action, suit or other proceeding is instituted to
remedy, present or obtain relief from a breach of this Agreement, the prevailing party shall recover from the
other party all of such prevailing party’s attorneys’ fees and costs incurred in each and every such action, suit or
other proceeding.

Section 12.06. Confidential Information. Contractor shall not disclose any of Owner’s information to which
Contractor has access through performance of the Services hereunder to any third party or use such information
for any purpose other than the performance of Services hereunder.

Section 12.07. Time of the Essence. All time limits provided in this Agreement and any exhibit or
addendum hereto are of the essence of this Agreement.

Section 12.08. Survival. Except as expressly provided to the contrary herein, all provisions of this Agreement
shall survive the termination or cancellation of this Agreement for any reason.

Section 12.09. Entire Agreement. All negotiations and agreements are merged herein and there are no

Page 8 of 17

Audit Trail Serial# 83d0ead4ge9hfg UcaOBRARBASR® Lat

 

 
Case 8:20-cv-03094-TPB-CPT Document1 Filed 12/29/20 Page 34 of 46 PagelD 34
Document ID: 53b5a9048c4e6eb29¢6e807715b0ec7c7fee3f3e Generated on: March 18, 2020

provisions, covenants or other agreements between the parties other than those contained herein or
incorporated herein by reference. This Agreement is the entire agreement between the parties hereto with
respect to the subject matter hereof.

Section 12.10. Headings. The Article and Section headings used herein are for reference and convenience
only and shall not limit or control any term or provision of this Agreement or the interpretation or construction
thereof.

Section 12.11. Schedules, Attachments or Exhibits. All schedules, attachments or exhibits, if any,
referred to in or attached to this Agreement are and shall be deemed to be an integral part of this Agreement as
if fully set forth herein.

Section 12.12. Counterparts. This Agreement may be signed in two or more counterparts, each of which
shall be treated as an original but which, when taken together, shall constitute one and the same
instrument.

Page 9 of 17

Audit Trail Serial# 83d0ead4gq aia LceOARPRBRER Lal

 

 
Case 8:20-cv-03094-TPB-CPT Document1 Filed 12/29/20 Page 35 of 46 PagelD 35

Document ID: 5365a9048c4e6eb29c6e807715b0ec7c7fee3f3e Generated on: March 18, 2020

EXHIBIT A
SITE PLAN OF PROPERTY

e COLEMAN-MARKETPLACE. docx

Page 10 of 17

Audit Trail Serial# 83d0ead4gqaeia Ye@ORQORBRERD Lat

 

 
Case 8:20-cv-03094-TPB-CPT Document1 Filed 12/29/20 Page 36 of 46 PagelD 36
Document ID: 53b5a9048c4e6eb29c6e807715b0ec7c7fee3f3e Generated on: March 18, 2020

EXHIBIT B
PAYMENT SCHEDULE

Net 30

Page 11 of 17

Audit Trail Serial# 83d0ead4ge96fg Lc HAOaRPRBRERS Lat

 

 
Case 8:20-cv-03094-TPB-CPT Document1 Filed 12/29/20 Page 37 of 46 PagelD 37

Document ID: 53b5a9048c4e6eb29c6e807715b0ec7c7fee3f3e Generated on: March 18, 2020

EXHIBIT C
Scope of Services

See contract

e COLEMAN-MARKET-2020-LSP-MAINT.-2-signed pdf

Page 12 of 17

Audit Trail Serial# 83ddead4 een BE SHeOE RABREA? Lat

 
Case 8:20-cv-03094-TPB-CPT Document1 Filed 12/29/20 Page 38 of 46 PagelD 38

Document ID: 53b5a9048c4e6eb29c6e807715b0ec7c7fee3f3e Generated on: March 18, 2020

EXHIBIT D
Insurance

e Coleman-Marketplace-2020.pdf

Page 13 of 17

Audit Trail Serial# 83d0ead4gegeia Lc@OBR ARBRE Lat

 

 
Case 8:20-cv-03094-TPB-CPT Document1 Filed 12/29/20 Page 39 of 46 PagelD 39

Document ID: 53b5a9048c4e6eb29c6e807715b0ec7c7fee3f3e Generated on: March 18, 2020
EXHIBIT E
Ww-9
© fwS.pdf

Page 14 of 17

Audit Trail Serial# 83d0ead4ae9hfa Lic aOR Ph BAERS Lat

 

 
Case 8:20-cv-03094-TPB-CPT Document1 Filed 12/29/20 Page 40 of 46 PagelD 40
Document ID: 53b5a9048c4e6eb29c6e807715b0ec7c7fee3t3e Generated on: March 18, 2020

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the date set forth above.

MADISON PROPERTIES USA LLC,
Managing Agent, on behalf of:

OWNER: Coleman Marketplace LLC CONTRACTOR: DWG Property Services Co LLC

Kuck Swrinarshe Madison Properties
Signed By Rick Swinarski Signed By Madison Properties
Signed On: March 18, 2020 Signed On: March 19, 2020

Page 15 of 17

Audit Trail Serial# 83d0ead4ge96ig LCAAORRPHBRERS Lat

 

 
Case 8:20-cv-03094-TPB-CPT Document1 Filed 12/29/20 Page 41 of 46 PagelD 41

Signature Certificate

Document name: Madison Properties - Contract - Rick Swinarski

f@Unique Document ID: 53B5A9048C4E6EB29C6E8077 15BOEC7C7FEE3F3E

Rick Swinarski

Party ID: 98b483ce-507e-4b2f-b118-f9c4c2cda5d1
IP Address: 98.26.115.81

Security Level: E-mail

 

Multi-Factor

Digital Fingerprint Checksum S7EDZEI ROSH AdSaf2ad92000rb Aco?

Madison Properties

Party ID: e1e2d034-dcd3-4f46-b072-ab959029ca32
IP Address: 198.55.44.143

Security Level: E-mail

 

Multi-Factor
Digital Fingerprint Checksum

d070b3af30a96e6021b54b065d720
e

   

Wz; janodure
Build. Track. Sign Contracts.

Digital Signature:
& wh Sunnarshe

BIT REALE

Digital Signature:
Makeson Propertins

SOU Ue ht I

Timestamp Audit

March 18, 2020 4:49 pm EDT Madison Properties - Contract - Rick Swinarski Uploaded by Sam Rapaport -
maintenance@madisonprop.com IP 108.30.161.187

March 18, 2020 4:49 pm EDT Document sent for signature to Rick Swinarski - Rick@dwg-ps.com

March 18, 2020 4:50 pm EDT Document viewed by Rick Swinarski - rick@dwg-ps.com IP 98.26.115.81

March 18, 2020 4:51 pm EDT Document viewed by Rick Swinarski - rick@dwg-ps.com IP 98.26.115.81

March 18, 2020 4:52 pm EDT Document signed by Rick Swinarski - rick@dwg-ps.com IP 98.26.115.81

March 18, 2020 4:52 pm EDT Document sent for signature to Madison Properties - docs@madisonprop.com

March 19, 2020 9:51 am EDT Document viewed by Madison Properties - docs@madisonprop.com IP
198.55.44,143

March 19, 2020 9:52 am EDT Document signed by Madison Properties - docs@madisonprop.com IP
198.55.44,.143

March 19, 2020 9:52 am EDT The document has been signed by all parties and is now closed.

 

Page 16 of 17

Audit Trail Serial# 83d0ead4Qe9sfa Lic aOaRMPBRORS Lat

 
Case 8:20-cv-03094-TPB-CPT Document1 Filed 12/29/20 Page 42 of 46 PagelD 42

 

 

 

 

This audit trail report provides a detailed record of the Page 17 of 17
online activity and events recorded for this contract. g

 

 

 

 

https://docs.madisonprop.com/ a Audit Trail Serial# S3d0 a eAT BASIE’ PRAIBIER 14

 
Case 8:20-cv-03094-TPB-CPT Document1 Filed 12/29/20 Page 43 of 46 PagelD 43

 

Property Services CO.LLC

12-15-2019

Pinny Taub Maintenance Director

3611 14th Ave. Suite 420 Brooklyn, NY 11218

T: 212.596.8200 Ext. 212 | F: 212.596.8201 | C: 718.207.2183
E: pinny@madisonprop.com | W: www.madisonprop.com

RE: REGENCY SQUARE (NEW SWEEPING & PORTERING) CONTRACT

The party of the DWG-Property Services Co. LLCs proposes to furnish all materials and labor to sweep
the parking lot at Regency Square according to the specifications listed below

PARKING LOT SWEEPING & PORTER

 

e Lot services shall be taken place one evening of every week throughout the calendar year.

e Clean up trash / litter will take place in parking lot, curb lines, corners

e Total parking areas are to be swept.

e Ateach visit, all parking lot corners including store entrance sidewalks will
Be handpicked for larger items and blown for cigarette butts and other smaller litter, taking care
not to be blown into landscaping

e Power Sweeping will be performed between the hours of 9:00pm and 6:00am, or as permitted
by local ordinances. Supplier shall assume full responsibility for determining permissible hours
from governing bodies and complying with the same

e A powered lot sweeping machine must only be used when the parking lot surface is free of ice
and snow, when the machine cannot be used due to in climate weather, litter will be
handpicked or blown from the parking lot, curb lines and entrance and sidewalks and will be
disposed of site

e All debris collected will be disposed of in accordance with state and federal regulations

e Every effort will be made to utilize a power sweeping machine, however in instances when local
municipalities do not allow the use of these types of Machines, hand blowing will be performed
per the same standards as stated above

e Large bulk debris will be removed as needed, when needed DWG-PS will take pictures from
prior removing and after removal and speak to property manager to receive approval for
additional billing.

e Hand pick dry land scape areas for larger and smaller debris

DWG-PROPERTY SERVICES CO.LLC
P.O.Box 12073, Durham North Carolina 27709
919.794.5948(ph.) 1.877.904.8799 (fax)
www.dwg-ps.com

Composite Exhibit A

 
Case 8:20-cv-03094-TPB-CPT Document1 Filed 12/29/20 Page 44 of 46 PagelD 44

 

Property Services CO.LLC

e Wipe off trash can lid and sides. Remove gum from cans

e@ Empty ash trays and refill with sand

e Dust cobwebs from under canopy ceiling and window frames

e Wet wipe vacant windowsills

e Sweep out doorways of vacant unit & hydrate toilets, sinks and drains once a
month and twice during summer months

e Clean exterior windows of vacant units once a month

e Police building, property and vacant units for maintenance and security concerns.

e Includes 7 days sweeping and 7 days porting

Monthly service for sweeping property
7 days per week: $ 1333.00 per month / $43.82 per day

Monthly service for portering property
7 days per week $1300.00 per month / 5 42.73 per day

Grand total per month $ 2633.00 $ 86.56 per day
Terms
ALL PAYMENTS ARE DUE NET 45 DAYS, IF FOR ANY REASON PAYMENT WILL BE LATE OWNER SHALL

NOTIFY DWG-PS AND MAKE PAYMENT ARANGEMENTS TO BE MADE CURRENT. IF NO CONTACT IS
MADE, DWG-PS HAS THE RIGHT TO TERMINATE ALL SERVICE UNTIL MADE CURRENT.

(oy hick. Swinarake

 

Pinny FautfMaintenance Director DWG-Property Service CO. LLC
12/16/19 12-15-2019

START DATE 12/16/2019

DWG-PROPERTY SERVICES CO.LLC
P.O.Box 12073, Durham North Carolina 27709
919.794.5948(ph.) 1.877.904.8799(fax)
www.dwe-ps.com

Composite Exhibit A

 
Case 8:20-cv-03094-TPB-CPT Document1 Filed 12/29/20

Accounts Receivable Trial Balance
All Open Invoices as of 12/1/2020

 

Customer!
Invoice Dates
Number
Invoice Due Discount

MADCCP Cross County Owner LLC
0031072-IN 9/9/2019 10/9/2019
0047020-IN 12/27/2019 1/26/2020
0047024-IN 12/27/2019 1/26/2020

0047027-IN 12/27/2019 1/26/2020
0047482-IN 1/17/2020 2/16/2020
0047489-IN 1/24/2020 2/23/2020
0048479-IN 1/31/2020 3/1/2020
0048480-IN 1/31/2020 3/1/2020
0048534-IN 2/7/2020 3/8/2020
0050367-IN 2/28/2020 3/29/2020
0051480-IN 3/13/2020 4/12/2020

Customer MADCCP Totals:

MADCMP Coleman Marketplace LLC
0043875-IN 5/20/2020 6/19/2020
0047045-IN 5/20/2020 6/19/2020

0056610-IN 7/2/2020 8/1/2020

0056611-IN 7/2/2020 8/1/2020

0058732-IN 10/15/2020 11/14/2020

Customer MADCMHP Totals:

MADPRO Madison Properties USA LLC
0031085-IN 9/9/2019 10/9/2019
0033445-IN 9/25/2019 10/25/2019
0040590-IN 11/1/2019 12/1/2019
0040591-IN 11/1/2019 12/1/2079
0044938-IN 12/20/2019 1/19/2020
0047021-IN 12/27/2019 1/26/2020
0047022-IN 12/27/2019 1/26/2020
0047025-IN 12/27/2019 1/26/2020
0047063-IN 1/3/2020 2/2/2020

 

 

Invoice Discount Invoice Balance
Amount Amount
425.00 0.00 425.00
220.00 0.00 220.00
595.00 0.00 461.00
2,460.00 0.00 2,460.00
325.00 0.00 325.00
1,667.00 0.00 1,667.00
1,605.42 0.00 1,605.42
525.00 0.00 525.00
240.00 0.00 240.00
5,460.00 0.00 5,460.00
325.00 0.00 325.00
13,847.42 0.00 13,713.42
8,162.00 0.00 8,162.00
8,162.00 0.00 8,162.00
1,350.00 0.00 4,350.00-
41,875.00 0.00 1,875.00-
2,700.00 0.00 2,700.00
22,249.00 0.00 15,799.00
465.00 0.00 465.00
410.00 0.00 410.00
146.25 0.00 146.25
325.00 0.00 325.00
4,300.00 0.00 4,300.00
475.00 0.00 475.00
225.00 0.00 225.00
200.00 0.00 200.00
45,170.00 0.00 45,170.00

Page 45 of 46 PagelD 45

DWG Property

Transaction____

Type Date

Amount

INV 9/13/2019 425.00
INV 12/30/2019 220.00
INV 12/30/2019 595.00
PAY 11/17/2020 134.00-
INV 12/30/2019 2,460.00
INV 1/24/2020 325.00
INV 1/28/2020 1,667.00
INV 2/5/2020 1,605.42
INV 2/5/2020 525.00
INV 2/10/2020 240.00
INV 3/2/2020 5,460.00
INV 3/16/2020 325.00
ADJ 5/20/2020 325.00-
ADJ 8/5/2020 325.00
13,713.42
INV 5/20/2020 8,162.00
INV 5/20/2020 8,162.00
PAY 5/20/2020 8,162.00-
PAY 5/20/2020 8,162.00
INV 7/7/2020 2,700.00
ADJ 7/24/2020 1,350.00-
PAY 7/29/2020 2,700.00-
INV 7/7/2020 3,750.00
ADJ 7/24/2020 1,875.00-
PAY 7/29/2020 3,750.00-
INV 10/16/2020 2,700.00
45,799.00
INV 9/13/2019 465.00
INV 9/30/2019 410.00
INV 11/1/2019 146.25
INV 41/1/2079 325.00
INV 12/23/2019 1,300.00
INV 12/30/2019 475.00
INV 12/30/2019 225.00
INV 12/30/2019 200.00
INV 1/8/2020 45,170.00

Exhibit B

 
Case 8:20-cv-03094-TPB-CPT Document1 Filed 12/29/20 Page 46 of 46 PagelD 46

 

 

0047064-IN 1/3/2020 2/2/2020 3,700.00 0.00 3,700.00 INV 1/8/2020 3,700.00
0047065-IN 1/3/2020 2/2/2020 2,685.00 0.00 2,685.00 INV 1/8/2020 2,685.00
0048484-IN 1/31/2020 3/1/2020 300.00 0.00 300.00 INV 2/5/2020 300.00
0048486-IN 1/31/2020 3/1/2020 450.00 0.00 450.00 INV 2/5/2020 450.00
Customer MADPRO Totals: 55,851.25 0.00 55,851.25 55,851.25

Report Totals: 91,947.67 0.00 85,363.67 85,363.67

 

Number of Customers: 21

Exhibit B

 
